Title: To James Madison from Anonymous, 7 February 1808
From: Anonymous
To: Madison, James



Confidential
Dr. Sir,
New-York 7th. Feb. 1808.

Being a friend of the administration, and of the nomination of the representatives of the people, and impressed with the belief that you are not fully informed of the real character and designs of DeWitt Clinton, causes these lines.
A few evenings after the Embargo Act reached New-York, Messrs. DeWitt Clinton, James Fairley, James Arden, James Cheetham, Wm. L. Rose &c &c &c met at the House of Benj, Cheetham And constituted what they called a Committee of safety or an anchor to the Winds.
In the course of the evening Mr. Clinton stated that if he had been on the floor of Congress he would have voted against the embargo, that he had no doubt from the information he was possessed of, that Messrs. Jefferson & Madison had acted under french influance & that their real characters would very shortly be unveiled.  After Mr. Clinton left the room a gentleman (not mentioned in the foregoing) observed that any man who had heretofore professed to be a republican, and a friend of the Administration, that would attemp to through a shade of suspition on one of its wisest measures, and that at this awful crisis of our public concerns, when every real republican ought to unite in their support, was a scoundrel and ought to be dispised & exposed to the people, & that Mr. Clinton had now excited his suspitions of his depravity & ambition more than when he committed the whordom with Swartwout, at the union with the Burrites.  For several days after, the administration were attacked in Cheethams paper, which excited the indignation of the party.  Caucuses were had.  A meeting of the republicans were called.  Mr. Clinton being informed that the republican would denounce him & Cheetham, unless he could once more deceive them, he run up & down the City, declaimed his suspitions of Cheethams republican integrity, and by his whole demeanour evidently courted an invitation to the meeting to take the Chair.  The friends of the Public Advertiser & the enemies of Cheetham were pleased to get Mr. Clinton at the meeting in order to separate him from Cheetham, conceiving it easier to put down one of them at a time.  Mr. Clinton quiets Cheetham by saying the party suspects us both.  I must take a course to prevent your being dismissed from the state printing & to retain my influance with the legislature, and if he found his own influance on the decline he would get himself on the Beanch, above the reach of the party.
Mr. Clinton is now engaged at Albany in endeavouring to get the Members of the Legislature to nominate his uncle for President & James Monroe for Vice President  Indeed Sir, if they cannot get the old man to consent to be a tertium quid & a Jacobin, they will tender their friendship to Monroe if his friends will run DeWitt Clinton for Vice President.  However, I beleive we have nothing to apprehend from that score.  I am informed from Albany that the members from the country counties are perfectly satisfied with the measures of the Genl. Goverment and I believe Govr. Tompkins may be reli’d on in your interest & that he will embrace the first good opertunity to through off DeWitt Clinton.  A little attention to Tompkins will be useful in producing the thing.
It is rumoured that Morgan Lewis is an applicant for the Office of Secy. of War, that You are in his interest & that the Vice President has interfered stating that Govr. Lewis is a cast off man and that it would be an insult to the people of the state of New-York to appoint him to that office.
Mr. Lewis has been removed from power by us.  We have been distracted in this state for several years, by the ambitions, councel; villainy and intrigue of De Witt Clinton  Those alone who have resided here, & closely observed his conduct, and the confusion & dissentions his council has exected, from the attacks of Burr to the present moment, can estimate the extent of his crimes.  He would at any time hazard the existance of the republican party for his own agrandisment.  At a more leisure moment I will trace a few of his intrigues and expose the vibrations of his wicked Heart.  The appointment of Secy. of War from this State would excite the confidence of all parties that defensive works would go on with effect, and particularly if Mr. Lewis was the man, possessing as he does, much real estate in this City and state.  Mr. Lewis is amiable in private and public life, and eminently qualified for that respectable station.
I am informed from Washington that Henry Rutgers, Samuel L. Mitchill & De Witt Clinton, imposed on the Secy. of Navy, the appointment of a Mr. Blecker, a federalist to the office of Navy Agent for this City &. and that he is totally incompetant for the station, and that his removal is in contemplation.  Dr. Mitchill who counter signed Rutgers’ letter was deceived by the old Man.  I will suggest the names of two respectable Merchants, who have been sea captains & Ship owners, who are well qualified for that office. Isaac Kibbee well known to Govr. Lewis and Gideon Granger, and Gabriel Havens known to Dr. Mitchill & G. S. Mumford.  Captain Wiley of Ft. Jay, who acts as Military Agent is unquestionably an accurate, able & discreet officer, one in which the trust is very properly reposed.  No one can do the public greater justice.
Should you be desirous of information on any subjict, or set of men in this state, connected with our republican interests, you shall be furnished in this confidential manner, by enclosing your hints under any signature, directed to John Carpenter New-York.  I am with considerations of respect, your obt. & very humble servant

H.


I am apprehensive that Wilkinson will be a dead weight, if we are to have war.  Could not Lewis or Monroe have the Command of the Army.


H.

